                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   GABY'S BAGS, LLC,
                                  11                  Plaintiff,                         No. C 20-00734 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   MERCARI, INC.,                                    ORDER RESETTING HEARING
                                                                                         AND DENYING MOTION TO
                                  14                  Defendant.                         APPEAR BY TELEPHONE
                                  15

                                  16        In light of current travel concerns, plaintiff requested that the Thursday, March 19,

                                  17   hearing on defendant’s motion for judgment on the pleadings be conducted telephonically.

                                  18   The Court has learned the hard way, however, that hearings are too difficult to conduct over

                                  19   the phone, so that request is DENIED. To spare counsel from making two trips, the motion

                                  20   hearing and case management conference will be combined on THURSDAY, MARCH 26 AT

                                  21   11AM.

                                  22

                                  23        IT IS SO ORDERED.

                                  24

                                  25   Dated: March 12, 2020.

                                  26
                                                                                             WILLIAM ALSUP
                                  27                                                         UNITED STATES DISTRICT JUDGE
                                  28
